DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-6, 11-12, 14-25, 27, and 29 are currently pending in this US patent application and were examined on their merits.

Claim Objections
Claim 27 is objected to because of the following informalities:

Claim 27 recites “wherein peptide has an amino acid sequence”. This limitation should read “wherein the peptide has an amino acid sequence” (emphasis added).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 27 depends from claim 26, which is cancelled. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 27, rendering it indefinite. Therefore, claim 27 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 27 as depending from claim 25. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-12, 14-16, 18-21, 23-25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2005/0059597 filed by Tymianski, published 03/17/2005, in view of US patent application 2002/0098179 filed by Brearley et al., published 07/25/2002.

Tymianski teaches compositions and methods for reducing the damaging effect of an injury to mammalian cells by treatment with compounds that reduce the binding between N-methyl-d-aspartate (NMDA) receptors and neuronal proteins (see entire document, including page 1, paragraph 0003). This reduction is accomplished by administering a peptide replacement agent for the NMDA receptor or neuronal protein interaction domains that inhibit the NMDA receptor/neuronal protein interaction (page 2, paragraph 0015). Specific embodiments employ the peptide tat-NR2B9c to dissociate the NMDA receptor/PSD-95 complex (see, for example, page 9, paragraph 0086; cf. claims 11-12, 25, and 27; the Examiner notes that tat is an internalization peptide and that the NR2B9c peptide has the sequence of SEQ ID NO.: 5 as recited in instant claim 27). 
In a specific embodiment, the tat-NR2B9c peptide was administered to rats subjected to transient MCAO for 90 minutes and was administered 60 minutes after the onset of MCAO, resulting in a significant improvement in neurological scores and reduction in the volume of total cerebral infarction/stroke volume (page 12, paragraphs 0105 and 0106; cf. claims 2, 4-6, and 18 and lines 3-5 of claim 1 [“…administering a PSD-95 inhibitor to a subject having…ischemia…wherein the PSD-95 inhibitor…[treats] a damaging effect of the ischemia on the central nervous system of the subject”]; the Examiner notes that the tat-NR2B9c peptide is administered prior to establishing reperfusion by removing the MCAO, as required by instant claim 2; the Examiner further notes that the removal of the MCAO is a form of mechanical reperfusion therapy). In another embodiment, the tat-NR2B9c peptide was administered to rats 45 minutes prior to the establishment of a 90-min MCAO (page 11, paragraph 0100; cf. claim 3).

However, Tymianski does not teach the administration of tPA after tat-NR2B9c or the time at which the tPA is administered.

Brearley teaches the treatment of a pathophysiological condition involving neutrophils with a combination of at least one neutrophil inhibitory factor and at least one other thrombolytic/fibrinolytic agent (see entire document, including page 8, paragraph 0056). Preferably, the pathophysiological condition is stroke (page 9, paragraph 0079; cf. claims 5 and 6). The thrombolytic/fibrinolytic agent is preferably tPA (page 9, paragraph 0079; cf. claims 14-15 and lines 4-5 of claim 1 [“…performing reperfusion therapy on the subject, wherein the…reperfusion therapy [treats] a damaging effect of the ischemia on the central nervous system of the subject”]; the Examiner notes that reperfusion therapy with tPA as a treatment for stroke [i.e., cerebral ischemia] would intrinsically treat a damaging effect of the ischemia on the CNS by removing the clot and allowing perfusion of the nervous tissue). Several therapeutic time windows for the administration of the tPA are taught, including from 0 to about 12 hours after onset of stroke and from 0 to about 6 hours after onset of stroke (page 9, paragraph 0079; cf. claims 4 ["...reperfusion therapy is performed after onset of ischemia"], 16, 19-21, 23, and 24). 

While Tymianski does not teach the administration of the tPA-containing composition of Brearley in addition to the administration of tat-NR2B9c for the treatment of stroke, it would have been obvious to one of ordinary skill in the art to do so because Brearley teaches that the tPA-containing composition is also administered for the treatment of stroke. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the treatment of stroke. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.
As such, one of ordinary skill in the art would have been motivated to utilize both the tat-NR2B9c treatment of Tymianski and the reperfusion therapy with tPA of Brearley in the treatment of a subject with stroke because both treatments are known to be effective in the treatment of stroke. One of ordinary skill in the art would have a reasonable expectation that treating a subject with stroke with both the tat-NR2B9c treatment of Tymianski and the tPA treatment of Brearley would successfully result in the treatment of stroke in the subject.
As discussed above, Tymianski teaches a specific embodiment in which tat-NR2B9c is administered 1 hour after onset of MCAO, and Brearley teaches embodiments in which tPA is administered from 0-6 hours and from 0-12 hours after onset of stroke. As such, the times of tat-NR2B9c and tPA administration taught by Tymianski and Brearley overlap with the ranges recited in instant claims 2 (“…the PSD-95 inhibitor is administered before reperfusion therapy is performed”), 16, 19-21, and 23-24. As such, the instantly claimed ranges would be within the realm of routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal times of administration of tPA and tat-NR2B9c because the time of administration is an art-recognized, result-effective variable known to affect the concentration of the active agents at the site of ischemia during particular therapeutic windows for treatment, which would have been optimized in the pharmaceutical art to provide maximum therapeutic effect.
Therefore, claims 1-6, 11-12, 14-16, 18-21, 23-25, and 27 are rendered obvious by Tymianski in view of Brearley and are rejected under 35 U.S.C. 103(a).

Claims 1-6, 11-12, 14-16, 18-25, 27, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2005/0059597 filed by Tymianski, published 03/17/2005, in view of US patent application 2002/0098179 filed by Brearley et al., published 07/25/2002, and Lantos et al., "CT perfusion for stroke: should you use it?", http://www.physicianspractice.com/ct/ct-perfusion-stroke-should-you-use-it/page/0/2, published 11/03/2010, accessed 10/28/2015.

As discussed above, claims 1-6, 11-12, 14-16, 18-21, 23-25, and 27 are rendered obvious by Tymianski in view of Brearley. However, these references do not teach the evaluation of the subject using CT scanning prior to tPA administration to determine whether reperfusion therapy is appropriate based on presence of hemorrhage, infarction, and penumbra, as recited in instant claims 22 and 29.

Lantos teaches that tPA is only approved for use in eligible patients presenting for treatment of ischemic stroke without evidence of intracerebral hemorrhage (page 2, paragraph 1; cf. claim 29; the Examiner notes that the lack of approval for tPA administration when the patient has evidence of intracerebral hemorrhage would indicate that the tPA should not be administered to patients with cerebral hemorrhage). CT perfusion has become a key imaging modality to qualitatively determine the amount of penumbra present relative to completed infarct in patients with occlusive cerebrovascular thrombus (see entire document, including page 2, paragraph 3; cf. claim 22). Patients presenting with stroke symptoms generally first undergo head CT to evaluate for the presence of intracranial hemorrhage and imagine signs of acute ischemia and then undergo head and neck CT angiography to evaluate for occlusive cerebrovascular thrombus (page 2, paragraph 4). The critical information necessary for evaluating the viability of intra-arterial thrombolysis as a treatment option is based on perfusion imaging data and includes penumbra size and degree of completed tissue infarction (page 3, paragraph 2; cf. claim 22). Endovascular recanalization of patients who already have a large completed infarct increases their risk of complications due to edema and reperfusion hemorrhage. CT perfusion and MRI data, therefore, are used to identify patients who may benefit from intra-arterial thrombolysis and those in whom recanalization may be of questionable benefit or even be harmful (page 3, paragraph 2; cf. claim 29).

While Tymianski and Brearley do not teach the evaluation of the subject using CT scanning prior to tPA administration to determine whether reperfusion therapy is appropriate based on presence of hemorrhage, infarction, and penumbra in the method of treating stroke with the administration of tat-NR2B9c and tPA rendered obvious by their teachings, it would have been obvious to do so because Lantos teaches that CT imaging can determine whether tPA administration is appropriate in a stroke patient based on infarct size, ischemic penumbra, and lack of hemorrhage, as recanalization with thrombolytics may be of questionable benefit or even harmful in some patients. One of ordinary skill in the art would have a reasonable expectation that incorporating the imaging methods of Lantos into the method of Tymanski and Brearley prior to the administration of tPA would successfully result in the prevention of tPA administration to patients who would not benefit or would be harmed by such treatment.
Therefore, claims 1-6, 11-12, 14-16, 18-25, 27, and 29 are rendered obvious by Tymanski in view of Brearley and Lantos and are rejected under 35 U.S.C. 103(a).

Claims 1-6, 11-12, 14-21, 23-25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2005/0059597 filed by Tymianski, published 03/17/2005, in view of US patent application 2002/0098179 filed by Brearley et al., published 07/25/2002, and Saver, Neurology 57(Suppl 2): S58-S60 (2001).

As discussed above, claims 1-6, 11-12, 14-16, 18-21, 23-25, and 27 are rendered obvious by Tymianski in view of Brearley. However, these references do not discuss the localized administration of tPA to a site of impaired blood flow as recited in instant claim 17.

Saver teaches that, in intra-arterial thrombolysis, fibrinolytic agents are infused distal to, proximal to, and directly within thrombotic occlusions of mainstem cerebral arteries (see entire document, including page S58, left column, paragraph 1). Compared with standard systemic IV administration, the intra-arterial route offers a number of theoretical advantages, including higher concentrations of fibrinolytic agent delivered at the clot site, reduced systemic exposure to thrombolytics, mechanical disruption of the clot, and precise imaging of case-specific anatomy and pathology (page S58, left column, paragraph 1; cf. claim 17).

While Tymianski and Brearley do not teach the localized intra-arterial administration of tPA in the method of treating stroke with the administration of tat-NR2B9c and tPA rendered obvious by their teachings, it would have been obvious to do so because Saver teaches that intra-arterial administration of thrombolytic/fibrinolytic agents in the vicinity of the clot offers several advantages, including higher concentrations of fibrinolytic agent delivered at the clot site, reduced systemic exposure to thrombolytics, mechanical disruption of the clot, and precise imaging of case-specific anatomy and pathology. One of ordinary skill in the art would have a reasonable expectation that administering the tPA in the method of Tymianski and Brearley using the localized intra-arterial delivery of Saver would successfully result in higher concentrations of fibrinolytic agent delivered at the clot site, reduced systemic exposure to thrombolytics, mechanical disruption of the clot, and precise imaging of case-specific anatomy and pathology.
Therefore, claims 1-6, 11-12, 14-21, 23-25, and 27 are rendered obvious by Tymianski in view of Brearley and Saver and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11-12, 14-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-23, 25, and 27-28 of U.S. Patent No. 10064910. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘910 recite a narrower embodiment than the instantly claimed invention in terms of the subject population and the time when the reperfusion therapy is administered. Therefore, the instant claims are ‘anticipated’ by the claims of ‘910 and are rejected on the ground of nonstatutory double patenting.

Claims 1-8, 11-12, 14-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-23, and 25-26 of U.S. Patent No. 10967041. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘041 recite a narrower embodiment than the instantly claimed invention in terms of the subject population and synergistic relationship between the PSD-95 inhibitor and the reperfusion therapy. Therefore, the instant claims are ‘anticipated’ by the claims of ‘041 and are rejected on the ground of nonstatutory double patenting.

Claims 1-6, 11-12, 14-25, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of copending Application No. 17/800523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘523 recite a narrower patient population than the instant claims (the Examiner notes that nerinetide, as recited in the claims of ‘523, is a synonym for tat-NR2B9c as instantly recited). Therefore, the instant claims are ‘anticipated’ or ‘rendered obvious’ by the claims of ‘523 and are provisionally rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/
Primary Examiner, Art Unit 1653
09/27/2022